Citation Nr: 0108934	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  95-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for hypotensive 
lower esophageal sphincter with distal esophagitis, evaluated 
as 30 percent disabling.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected 
hypotensive lower esophageal sphincter with distal 
esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs).  A rating 
decision issued in July 1994 by the Philadelphia, 
Pennsylvania RO and Insurance Center (collectively, RO) 
denied an increased evaluation for hypotensive lower 
esophageal sphincter with distal esophagitis.  In August 
1994, the Philadelphia RO increased the evaluation of this 
disorder from 10 to 30 percent.

A rating decision issued in January 1996 by the Salt Lake 
City, Utah RO denied the claim of entitlement to service 
connection for irritable bowel syndrome.


FINDING OF FACT

The veteran's hypotensive lower esophageal sphincter with 
distal esophagitis is not manifested by severe symptoms which 
permit the passsage of liquid only.


CONCLUSION OF LAW

The criteria for an evaluation for hypotensive lower 
esophageal sphincter with distal esophagitis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.114, Diagnostic Code 7203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records reveal that the veteran was found 
to have esophageal dysfunction in August 1974.  Studies 
conducted in December 1975 were markedly abnormal, disclosing 
a hypotensive lower esophageal sphincter and aperistalsis of 
the esophageal body.

The veteran presented a claim of entitlement to service 
connection for her esophageal disorder in April 1978.  By 
rating action dated in July 1978, service connection was 
granted for a hypotensive lower esophageal sphincter with 
distal esophagitis, and a 10 percent evaluation was assigned

In August 1993, the appellant was seen for a VA 
gastrointestinal examination.  She reported a history of 
gastroesophageal reflux, with a hiatal hernia for 25 years.  
She was noted to be using medication.  Physical examination 
revealed that the applicant weighed 114 pounds.  The 
diagnosis was gastroesophageal reflux disease with Barrett's 
esophagus.

The current claim for an increased evaluation was filed in 
June 1994.  

Evidence reflective of the state of the veteran's disability 
from the time the increased rating claim was filed includes 
the report of a VA examination conducted in July 1994.  It 
was noted that the veteran had been receiving treatment for 
reflux almost continuously since 1975.  The veteran stated 
that she had daily heartburn, with episodes lasting 30 
minutes at a time, when not taking the medication prescribed 
for the condition and experienced occasional reflux.  She 
denied diarrhea, epigastric pain and vomiting.  She had no 
knowledge of being anemic.  During the examination, her 
weight was recorded at 119 pounds, and the veteran stated 
that this was the highest it had been during the past year.  
The diagnoses following examination were gastroesophageal 
reflux disease, Barrett's esophagus, and hiatus hernia.  

Also of record is documentation from the veteran's private 
gastroenterologist, Frank W. Jackson, M.D., who performed an 
upper gastrointestinal (GI) endoscopy in January 1994.  The 
procedure resulted in a diagnostic impression of Barrett's 
esophagus with a reflux ulcer and possible antral gastritis.  
A similar procedure was conducted in June 1994, and resulted 
in a clinical impression of Barrett's esophagus, and clearing 
of previous reflux esophagitis.

Thereafter, in August 1994, the veteran submitted a notice of 
disagreement (NOD) in which she described her symptoms.  She 
said that whereas her reflux was once occasional, it was now 
persistent.  She related that she had heartburn and also was 
contending with bloatedness and excess gas in her stomach and 
esophagus that she would feel the need to expel.  

In an August 1994 letter Dr. Jackson summarized the results 
of another upper GI endoscopy related that it revealed 
Barrett's esophagus with a reflux ulceration, and antral 
gastritis.  Dr. Jackson stated that the veteran had 
persistent heartburn and regurgitation and required 
medication to control her symptoms.  

In an August 1994 rating decision the RO increased the 
evaluation of the veteran's esophageal disorder to 30 
percent.  

In August 1994, the veteran was provided a VA GI 
consultation.  This confirmed the diagnosis of Barrett's 
esophagus with gastroesophageal reflux disease (GERD).  It 
was recommended that the Prilosec be continued and that she 
take Propulsid as well.

X-rays ordered by Dr. Jackson in November 1994 showed that 
the veteran had a moderate amount of gaseous gastric 
distention.  Otherwise, the x-rays were normal.  The veteran 
submitted a statement to the RO in November 1994 in which she 
described the particular problems that she associated with 
her upper GI condition.  She said that she had to eat in 
small increments several times a day while being careful to 
take her medication on schedule as well.  The suggestion was 
that her routine was difficult because it was rigid and 
demanded a great deal of effort and attention from her.  Also 
introduced into the record of the claim after the October 
1994 rating action were the reports of additional periodic 
upper GI endoscopy done by Dr. Jackson.  An upper 
gastrointestinal series performed in May 1995 resulted in a 
diagnostic impression of Barrett's esophagus and possible H. 
pyloric gastritis.  Biopsies contained no evidence of tumors.  
The stomach was found to have normal fundus body.  Biopsies 
were taken from the antrum because of slight erythema 
(redness of the skin).  However, the antrum had normal mucosa 
and contractility, and the duodenum displayed no evidence of 
ulceration or bleeding.  No dysplasia was noted.

Other medical records show that the veteran continued to be 
treated by VA for her GI problems.  An emergency room report 
dated in August 1995 from the Salt Lake City, Utah VAMC 
indicated that the veteran reported being unable to sleep 
after having vomited the salad she had for dinner.  She 
complained of nausea, a sour taste in her mouth, and 
increased reflux.  She denied having abdominal pain, 
diarrhea, constipation, hematemesis, or hematochezia.  GERD 
and irritable bowel syndrome were diagnosed.  It was 
recommended that she continue taking Propulsid and also use 
Prilosec for acid reflux, Reglan, and a rectal suppository.  
A clinical note from the same VAMC dated in September 1995 
recorded follow-up to a recent gastric emptying study.  The 
veteran had reported having a feeling of fullness and there 
was a question whether she was retaining food in her stomach.  
The emptying study was normal, however.  It was observed that 
the veteran's GERD was controlled with omeprazole and 
Gaviscon and her gas with Mylicon (simethicone).  It was 
recommended that the veteran continue to have periodic 
esophago-gastroduodenoscopy (EGD) to monitor her Barrett's 
syndrome and other upper GI condition.

In March 1996 an EGD was performed at the same VAMC.  It 
identified Barrett's esophagus as well as a hiatal hernia in 
the distal esophagus.  The stomach and duodenum appeared 
normal.  

The veteran testified at a hearing held at the RO in April 
1996.  She described the symptoms that she associated with 
her esophageal condition.  She said that she had occasional 
heartburn.  She recounted that frequently, she swallowed air 
involuntarily when eating or drinking and would have to belch 
or gag to release it.  She related that this tendency to 
swallow air forced her to sleep propped up rather than fully 
reclined.  She said that eating would often cause her to have 
gas and/or to vomit and that she had to take several small 
meals each day in order to eat successfully.  She remarked 
that she avoided spicy and greasy foods.  The veteran related 
that she had not had any episode of vomiting since being 
treated in the emergency room of the Salt Lake City VAMC in 
August 1995 and while taking Prilosec.  

A hearing officer's decision dated in August 1996 continued 
the 30 percent evaluation.

In May 1996, the veteran was afforded a VA examination.  She 
told the examiner that her reflux symptoms usually were well 
controlled by Prilosec and Propulsid.  She indicated that she 
experienced dysphagia with solid food only rarely, 
approximately once a month, but she denied progressive 
dysphagia.  The examiner noted the veteran's history of a 
dilated distal esophagus and remarked that because of this 
history, a barium esophagogram had been performed and that it 
revealed an absence of esophageal dilation.  The impression 
of the examiner was that the veteran had longstanding 
gastroesophageal reflux disease that currently appeared to be 
well controlled with medication.  The examiner advised 
against surgery noting that the veteran had a complex overall 
medical history and that an irritable bowel syndrome may have 
been contributing to her symptoms.  Shortly after the 
examination, the veteran underwent a barium esophagogram 
which revealed a moderately patulous esophagus, one 
demonstrating distensibility without mass, mucosal lesions, 
fixed stricture, or extrinsic compression.  The presence of a 
small fixed hiatus hernia also was disclosed.  No reflux 
could be elicited during the study.

In July 1996, the appellant was noted at a VA clinic to weigh 
123 pounds. 

Additional documentation in the claims file shows that the 
veteran continued to have follow-up care at the GI clinic at 
the Salt Lake City, Utah VAMC.  She had an EGD in April 1997.  
It disclosed her Barrett's esophagus.  A biopsy of the 
esophagus was taken during the procedure, and it revealed a 
change in the lining of the esophagus.  The lining was no 
longer normal but had come to resemble the lining of an 
intestine.  Although there was no evidence of cancer, it was 
thought that this change could be a precursor of cancer, and 
it therefore was recommended to the veteran that she have 
endoscopy every two years.  

In June 1997, the veteran was seen at a VA emergency room 
with complaints of lower abdominal pain.  Physical 
examination revealed that the appellant was not in any acute 
distress, and she had a nontender abdomen without masses.  
Laboratory studies revealed a hematocrit of 40.8.  The 
diagnoses were mild lower gastrointestinal bleeding, and an 
irritable bowel.

Follow-up care was continued at the Washington, D.C. VAMC 
beginning in August 1997.  The diagnosis did not change.  A 
treatment note dated in October 1997 indicated that the 
Barrett's esophagus condition was stable.  

In December 1997, the veteran submitted a statement 
describing the symptoms she was experiencing with her 
condition.  She emphasized that she was involuntarily taking 
air into her esophagus and stomach, and suggested that she 
might prefer to have surgery to correct this problem.  She 
described her difficulties digesting any but small meals and 
recalled that it was necessary for her to sleep propped up.

Also in December 1997, the veteran was examined by VA.  The 
examination report stated that the veteran currently was 
taking Propulsid and lansoprazole and continued to have 
occasional heartburn and belching.  No special tests were 
conducted for the examination.  The examiner reviewed the 
veteran's past medical records.  The diagnoses were history 
of abnormalities in the motion of the esophagus; hypotensive 
lower esophagus sphincter; small fixed hiatal hernia; and 
Barrett's esophagus.

The veteran was examined by VA in June 1999.  It was observed 
that the current diagnoses included hiatal hernia and 
Barrett's esophagus, that recent biopsies of the esophagus 
had been negative for cancer, and that symptoms associated 
with esophagitis were being addressed with medication.  
Examination of the veteran's abdomen disclosed a slightly 
rounded abdominal contour, and hyperactive bowel sounds.  
There was no local tenderness, masses, or organomegaly.  The 
pertinent diagnoses was Barrett's esophagitis, with multiple 
negative biopsies for neoplasm.

Records from a VA outpatient clinic documented that in July 
1999, the veteran was seen by a clinical dietitian and was 
found to have lost two pounds since her last visit.  She 
weighed 125 pounds.  Her weight was recorded as 127 pounds in 
a GI progress note dated later in July 1999.  The note also 
stated that a recent upper GI series had been normal.  It 
indicated that the veteran had reported that she had been 
having intermittent heartburn but not nausea or vomiting.  
Another note dated in July 1999 indicated that the veteran 
was having intermittent reflux and required a change in her 
medications.  Her Prevacid was increased and she was 
prescribed Zantac as well.  She was to be scheduled for an 
EGD if her symptoms did not improve in two weeks.  Two weeks 
later, in August 1999, it was recorded that she was still 
experiencing the same level of reflux with her Barrett's 
esophagus condition.  An EGD was performed in September 1999.  
It disclosed the presence of a hiatal hernia and three 
centimeters of erythema in the lower esophagus consistent 
with Barrett's esophagus.  There was no evidence of 
dysplasia.  

A gastroenterology follow-up note dated in November 1999 
indicated that the veteran was unable to take Prevacid 
because it caused her to become constipated.  

A gastroenterology progress note dated in June 2000 observed 
that the veteran was still having episodes of heartburn but 
still no dysphagia or weight loss.  Her medications were 
continued.  A pulmonary treatment note dated in July 2000 
showed that the veteran was seen for a cough that was 
directly related to aerophagia.

Analysis

The veteran has been informed of the evidence necessary to 
substantiate her claim for entitlement to an increased 
evaluation for her esophageal disorder.  Moreover, VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's service medical records 
and post-service treatment records.  The veteran has been 
provided examinations in connection with her claim.  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board notes that the appellant must be considered to be 
seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Although the 
evaluation of the disability was increased to 30 percent by 
the August 1994 rating action referred to above, the veteran 
has not been granted the maximum evaluation potentially 
available for the disability under relevant Diagnostic Codes.  
Therefore, her claim has not been resolved but remains in 
controversy.  Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The claimant is entitled to 
receive the highest possible evaluation afforded by the 
rating schedule regardless of the diagnostic code. 38 C.F.R. 
§ 4.7.  In the rating of disabilities, it is not expected 
that all cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the same 
time, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of 
rating with impairment of function are always to be expected.  
See 38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In rating digestive disorders particular additional 
principles are to be observed as well.  These principles 
recognize that there are diseases of the digestive system 
(particularly within the abdomen) which, while differing in 
the site of the pathology, produce a common disability 
picture characterized in the main by varying degrees of 
abdominal distress or pain, anemia, and disturbance in 
nutrition.  Consequently, certain coexisting diseases of the 
digestive system do not lend themselves to separate and 
distinct evaluation.  38 C.F.R. § 4.113 (2000).  To assign 
separate ratings to such disorders would be to violate the 
rule of 38 C.F.R. § 4.14 (2000) which provides that 
evaluation of the same disability manifestations under 
different diagnostic codes is to be avoided.  Rather, a 
single evaluation will be assigned in such cases under the 
diagnostic code which reflects the predominant disability 
picture.  However, the rating then will be elevated to the 
next higher evaluation where the severity of the overall 
disability so warrants.  38 C.F.R. § 4.114 (2000).

The history of the veteran's disabilities has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran has been diagnosed with Barrett's esophagus.  
Barrett's syndrome, also known as Barrett's esophagus, is a 
peptic ulcer of the esophagus, often involving a stricture.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1625 (28th ed. 1985).  The 
Board further notes that the veteran has received other, 
related diagnoses which have caused symptoms associated with 
an upper GI disorder.  Thus, several provisions of the rating 
schedule are potentially applicable here.

The veteran's hypotensive lower esophageal sphincter with 
distal esophagitis currently is rated by analogy under 
Diagnostic Codes 7204.  See 38 C.F.R. § 4.20 (2000) (When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.)  Diagnostic Code 
7204 pertains to spasm of the esophagus and directs that if 
not amendable to dilation, the condition is to be rated as a 
stricture of the esophagus.  38 C.F.R. § 4.114, Diagnostic 
Code 7204 (2000).  Diagnostic Code 7203 provides that a 30 
percent evaluation is authorized for a moderate esophageal 
stricture.  A 50 percent evaluation is authorized for a 
severe stricture, one permitting the passage of liquids only.  
38 C.F.R. § 4.114, Diagnostic Code 7203 (2000).  

The issue in prior ratings has been whether the veteran's 
condition corresponds more closely to a "moderate" or a 
"severe" condition as described by this diagnostic code.  
However, while replete with documentation of the symptoms 
experienced by the veteran, - - symptoms that consist mainly 
of aerophagia and a related cough, occasional vomiting, 
reflux, and heartburn requiring her to eat her food in 
relatively small increments over several sessions each day - 
- the record contains absolutely no evidence that the veteran 
cannot swallow solid food.  Thus, the veteran's condition 
appears to resemble a "moderate" condition more closely 
than it does a "severe" one under this diagnostic code.  
Accordingly, Diagnostic Codes 7203 and 7204 cannot serve as a 
basis upon which the evaluation of the veteran's esophagus 
condition may be raised above the 30 percent currently in 
effect.  The result would be the same under the other 
diagnostic codes dealing with disorders of the esophagus, 
Diagnostic Code 7205, which also requires that the disability 
be evaluated by the criteria of Diagnostic Code 7203.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2000).  

Service connection for a hiatal hernia was denied in a May 
1997 rating decision.  The rating criteria for hiatal hernia, 
however, capture several of her symptoms and evaluation by 
analogy may be appropriate.  Under Diagnostic Code 7346, a 60 
percent rating is authorized for a hiatal hernia if the 
condition is manifested by pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia, or by 
other symptom combinations productive or severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2000).  As 
the veteran's weight has remained relatively stable since 
1996 (she weighed 123 pounds in 1996 and 127 pounds in 1999), 
the Board finds that her condition is not manifested by 
material weight loss.  Moreover, there is no evidence of 
hematemesis, or by melena with moderate anemia, and there are 
no other medical findings that would justify the conclusion 
that the veteran suffers from a severe impairment of health 
as a result of her disability.  Therefore, the Board declines 
to increase the current evaluation of the veteran's 
disability from 30 to 60 percent under this diagnostic code.

Looking at the remaining diagnostic codes the Board notes 
that while some may appear appropriate, service connection is 
only in effect for a esophageal disorder, and the provisions 
of 38 C.F.R. § 4.20 require that any Diagnostic Code selected 
be at least anatomically analogous.  Hence, the Board finds 
that the application of still additional diagnostic codes is 
not in order.

Therefore, the Board finds that an increased evaluation for 
hypotensive lower esophageal sphincter with distal 
esophagitis is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

An increased evaluation for hypotensive lower esophageal 
sphincter with distal esophagitis is denied.


REMAND

By rating action dated in January 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
irritable bowel syndrome, to include as secondary to 
hypotensive lower esophageal sphincter with distal 
esophagitis.  Entitlement to service connection for the 
condition on a direct basis was denied on the merits.  
According to the August 2000 supplemental statement of the 
case entitlement to service connection for the condition on a 
secondary basis was denied for the reason that the claim was 
not well grounded.  The RO observed that the record contained 
no evidence linking the irritable bowel syndrome with which 
the veteran has been diagnosed to either her active service 
or her service-connected disorder of the esophagus.

The record shows that veteran has been diagnosed with 
irritable bowel syndrome since the 1990's.  However, the 
Board finds that additional development of the record must be 
undertaken in order that the issues of entitlement to direct 
or, in the alternative, secondary service connection for 
irritable bowel syndrome may be resolved properly on appeal.

During the pendency of this appeal, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law the RO's finding that the 
claim is not well grounded must be readjudicated de novo.  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is required.  

A remand is also required for the specific reason that the 
record lacks medical evidence sufficient for deciding this 
claim.  The claims file contains no medical opinion squarely 
addressing whether there is a connection between an irritable 
bowel syndrome and an injury or disease that she developed 
during service.  Additionally, there is no opinion addressing 
whether her current irritable bowel syndrome is due to her 
service-connected esophageal disorder.  The Veterans Claims 
Assistance Act of 2000 specifically requires VA to provide a 
medical examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C.A. § ; 
38 C.F.R. § 38 U.S.C.A. § 5103A).  

In the numbered paragraphs below, the Board has described 
specific assistance that it finds should be rendered with 
respect to the claims of entitlement to service connection 
for irritable bowel syndrome.  The RO should provide not only 
this assistance but any additional that it considers 
necessary or appropriate.  The Board takes this opportunity 
to observe that the duty to assist owed by VA extends to all 
applicable theories of a claim, regardless of whether those 
theories are currently supported by the evidence of record or 
even known to the claimant.  Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000).  Likewise, a claim must be 
adjudicated under all theories, statutes, and regulations 
applicable thereto.  Id.

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim of entitlement to 
service connection for an irritable bowel 
syndrome.  Based on the veteran's 
response, the RO should attempt to 
procure copies of all documentation that 
has not previously been obtained, 
including medical records from named 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure the 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  Thereafter, in accordance with the 
Veterans Claims Assistance Act of 2000, 
the veteran must be afforded a VA 
examination by a gastroenterologist to 
determine the etiology of her irritable 
bowel syndrome.  All indicated testing 
and consultation in this regard must be 
accomplished.  The claims folder must be 
made available to each examiner for 
review, and each should indicate that the 
file was reviewed.  

Following the examination and review of 
the file, the gastroenterologist and each 
other specialist consulted is requested 
to express an opinion whether it is at 
least as likely as not that the veteran's 
irritable bowel syndrome is the result of 
a disease or injury in service or, in the 
alternative, whether her irritable bowel 
syndrome was caused by or is aggravated 
by an esophageal disorder.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report 
should be typed.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, or 
any additional examination or 
examinations scheduled in connection 
therewith, documentation should be 
obtained which shows that notice 
scheduling the examination or 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



